DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Status of Claims
Applicant's arguments, filed 08/19/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/19/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 8-10, and 15.
Applicants have left claims 2-7 and 11-14 as previously presented.
Claims 1-15 are the current claims hereby under examination.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 08/19/2022, with respect to claims 1, 8, 9, and 15 have been fully considered and are persuasive. The objections of claims 1, 8, 9, and 15 has been withdrawn.
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 08/19/2022, with respect to claim 10 have been fully considered and are persuasive.  The 112(b) rejection of claim 10 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Maintained and Modified
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobbles et al. (Pub. No. US 2014/0039383) (previously cited), hereinafter referred to as Dobbles.
The claims are generally directed towards a system and a method of controlling an insulin dosage by adapting a basal rate profile by receiving glucose level measurement data, an update to glucose level measurement data over time, and the basal rate profile, wherein the basal rate profile includes a basal rate set point, and update the basal rate set point based on an assessment of at least one of a risk of hyperglycemia or a risk of hypoglycemia, and an action taken by the system to mitigate glycemic risk.
Regarding Claim 1,  Dobbles discloses a system configured to control an insulin dosage by adapting a basal rate profile (Abstract, “systems for integrating a continuous glucose sensor … a medicament delivery device …” and para. [0005]), the system comprising: 
a processor and associated computer memory device (Fig. 1, element 10, “integrated system”) configured to receive glucose level measurement data, an update to glucose level measurement data over time (para. [0128], “a receiver is provided that receives and processes the raw data stream (data over time) … glucose values to a host”, Fig. 11, element 144, “receive sensor data from analyte sensor”, and para. [0229], the system receives continuous glucose level measurement data, therefore, the device receives data over time), and the basal rate profile (para. [0196], “the controller module is configured to adaptively and intelligently adjust one or more system parameters (e.g., basal profile …)”, Fig. 11, element 142, “receive medicament data from the medicament delivery device”, and para. [0228]), wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal glucose (Fig. 11, element 142, para. [0196], “insulin delivery rate”, and para. [0228], “receives medicament delivery data, including time, amount, and/or type…”, the adaptive metabolic control receives a starting and reference point for the medicament delivery, which can be input by the user or received through a module, the medicament delivery data includes an amount and time, which is a starting/reference point that would be normal for the specific patient), and wherein the basal rate profile is stored in the computer memory device (Fig. 9, elements 82 and 110, and para. [0204], “processor module is the central control unit that provides the processing for the receiver, such as storing data … recommending therapy instructions, calculating medicament delivery amount, type and time … RAM stores information…”), the processor configured to: 
update the basal rate set point based on both: 
an assessment of at least one of a risk of hyperglycemia or a risk of hypoglycemia (Fig. 11, element 146, and para. [0230], “monitor the sensor data from the sensor data module and medicament delivery from the medicament delivery module to determine an individual’s metabolic profile …” and para. [0260], “evaluate internally derived data with respect to glycemic ranges (e.g., hypoglycemic … hyperglycemic) … controller evaluates the rate and/or direction of glucose concentration”), the assessment performed on glucose level measurement data corresponding to a time period (Fig. 11, element 146, para. [0230], “monitor the sensor data from the sensor data module …”, the monitoring occurring during step 146 and obtained from a continuous glucose monitor, therefore glucose data is collected over a period of time); and 
an action taken, during the time period (Fig. 11, element 146, and para. [0230], “monitor the sensor data … and medicament delivery …”, the monitoring and action taken occurring during a same time period at step 146), by the system to mitigate glycemic risk (Fig. 11, elements 146 and 148, para. [0230], “monitor … medicament delivery from the medicament delivery module”, and para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile …”, the insulin delivery is updated based on both the received sensor data and the previous medicament delivery, and para. [0232], “process of monitoring an evaluation a host’s metabolic profile is repeated with new medicament delivery data …”), 
and transmit a control signal to an insulin dispensing device (Fig. 1, element 16, “medicament delivery device” and para. [0128]) to cause the insulin dispensing device to administer insulin in accordance with the updated basal rate set point (para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile … recommended therapy is … automatically delivered to the host”).
Regarding Claim 6, Dobbles discloses the system of claim 1, wherein the processor is configured to receive the glucose level measurement data from an artificial pancreas (para. [0214], “historical data and analytes pattern information about the medicament delivery”, para. [0230], and para. [0127-0128], the receiver is configured to receive data from the sensor, and the sensor can obtain data from multiple devices, therefor the processor and receiver is configured to receive glucose data from an artificial pancreas).
Regarding Claim 7, Dobbles discloses the system of claim 1, wherein the processor is configured to receive the glucose level measurement data by a manual input (para. [0163], “the receiver receives, processes, and displays data from the continuous glucose monitor … and can also receive process, and display data manually entered by the user” and para. [0230]).
Regarding Claim 8, Dobbles discloses a computer-implemented method to control an insulin dosage by adapting a basal rate profile (Abstract, “methods for integrating a continuous glucose sensor … a medicament delivery device …” and para. [0005]), the method comprising: 
receiving glucose level measurement data, an update to glucose level measurement data over time (para. [0128], “a receiver is provided that receives and processes the raw data stream (data over time) … glucose values to a host”, Fig. 11, element 144, “receive sensor data from analyte sensor”, and para. [0229], the system receives continuous glucose level measurement data, therefore, the device receives data over time), and the basal rate profile (para. [0196], “the controller module is configured to adaptively and intelligently adjust one or more system parameters (e.g., basal profile …)”, Fig. 11, element 142, “receive medicament data from the medicament delivery device”), wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal glucose (Fig. 11, element 142, para. [0196], “insulin delivery rate”, and para. [0228], “receives medicament delivery data, including time, amount, and/or type…”, the adaptive metabolic control receives a starting and reference point for the medicament delivery, which can be input by the user or received through a module, the medicament delivery data includes an amount and time, which is a starting/reference point that would be normal for the specific patient), and wherein the basal rate profile is stored in a computer memory (Fig. 9, elements 82 and 110, and para. [0204], “processor module is the central control unit that provides the processing for the receiver, such as storing data … recommending therapy instructions, calculating medicament delivery amount, type and time … RAM stores information…”); 
updating the basal rate set point based on both: 
an assessment of at least one of a risk of hyperglycemia or a risk of hypoglycemia (Fig. 11, element 146, and para. [0230], “monitor the sensor data from the sensor data module and medicament delivery from the medicament delivery module to determine an individual’s metabolic profile …” and para. [0260], “evaluate internally derived data with respect to glycemic ranges (e.g., hypoglycemic … hyperglycemic) … controller evaluates the rate and/or direction of glucose concentration”), the assessment performed on glucose level measurement data corresponding to a time period (Fig. 11, element 146, para. [0230], “monitor the sensor data from the sensor data module …”, the monitoring occurring during step 146 and obtained from a continuous glucose monitor, therefore glucose data is collected over a period of time); and 
an action taken, during the time period (Fig. 11, element 146, and para. [0230], “monitor the sensor data … and medicament delivery …”, the monitoring and action taken occurring during a same time period at step 146), by the computer-implemented method to mitigate glycemic risk (Fig. 11, elements 146 and 148, para. [0230], “monitor … medicament delivery from the medicament delivery module”, and para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile …”, the insulin delivery is updated based on both the received sensor data and the previous medicament delivery, and para. [0232], “process of monitoring an evaluation a host’s metabolic profile is repeated with new medicament delivery data …”); and 
transmitting a control signal to an insulin dispensing device (Fig. 1, element 16, “medicament delivery device” and para. [0128]) that will cause the insulin dispensing device to administer insulin in accordance with the updated basal rate set point (para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile … recommended therapy is … automatically delivered to the host”).
Regarding Claim 9, Dobbles discloses a non-transitory computer readable recording medium encoded with a computer program comprising program instructions for causing a system to control an insulin dosage by adapting a basal rate profile (Abstract, “methods for integrating a continuous glucose sensor … a medicament delivery device …” and para. [0005], and para. [0085]), the computer program causing the system to: 
receive glucose level measurement data, an update to glucose level measurement data over time (para. [0128], “a receiver is provided that receives and processes the raw data stream (data over time) … glucose values to a host”, Fig. 11, element 144, “receive sensor data from analyte sensor”, and para. [0229], the system receives continuous glucose level measurement data, therefore, the device receives data over time), and the basal rate profile (para. [0196], “the controller module is configured to adaptively and intelligently adjust one or more system parameters (e.g., basal profile …)”, Fig. 11, element 142, “receive medicament data from the medicament delivery device”), wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal glucose (Fig. 11, element 142, para. [0196], “insulin delivery rate”, and para. [0228], “receives medicament delivery data, including time, amount, and/or type…”, the adaptive metabolic control receives a starting and reference point for the medicament delivery, which can be input by the user or received through a module, the medicament delivery data includes an amount and time, which is a starting/reference point that would be normal for the specific patient), and wherein the basal rate profile is stored in a computer memory (Fig. 9, elements 82 and 110, and para. [0204], “processor module is the central control unit that provides the processing for the receiver, such as storing data … recommending therapy instructions, calculating medicament delivery amount, type and time … RAM stores information…”); 
update the basal rate set point based on both: 
an assessment of at least one of a risk of hyperglycemia or a risk of hypoglycemia (Fig. 11, element 146, and para. [0230], “monitor the sensor data from the sensor data module and medicament delivery from the medicament delivery module to determine an individual’s metabolic profile …” and para. [0260], “evaluate internally derived data with respect to glycemic ranges (e.g., hypoglycemic … hyperglycemic) … controller evaluates the rate and/or direction of glucose concentration”), the assessment performed on glucose level measurement data corresponding to a time period (Fig. 11, element 146, para. [0230], “monitor the sensor data from the sensor data module …”, the monitoring occurring during step 146 and obtained from a continuous glucose monitor, therefore glucose data is collected over a period of time); and 
an action taken, during the time period (Fig. 11, element 146, and para. [0230], “monitor the sensor data … and medicament delivery …”, the monitoring and action taken occurring during a same time period at step 146), by the system to mitigate glycemic risk (Fig. 11, elements 146 and 148, para. [0230], “monitor … medicament delivery from the medicament delivery module”, and para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile …”, the insulin delivery is updated based on both the received sensor data and the previous medicament delivery, and para. [0232], “process of monitoring an evaluation a host’s metabolic profile is repeated with new medicament delivery data …”); and 
transmit a control signal to an insulin dispensing device (Fig. 1, element 16, “medicament delivery device” and para. [0128]) that will cause the insulin dispensing device to administer insulin in accordance with the updated basal rate profile (para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile … recommended therapy is … automatically delivered to the host”).
Regarding Claim 10, Dobbles discloses the system of claim 1, comprising the insulin dispensing device (Fig. 1, element 16, “medicament delivery device” and para. [0128]).
Regarding Claim 11, Dobbles discloses the system of claim 1, comprising a sensor (Fig. 1, element 12, “continuous glucose sensor”) configured to generate the glucose level measurement data (para. [0127], “continuous glucose sensor that measures a concentration of glucose or a substance indicative of the concentration of presence of the glucose”) and/or detect the update to the glucose level measurement data over time (para. [0141], “analyte sensor is configured to provide response to changes in host glucose concentration, such as but not limited to a sensor response time of about 20-minutes or less”).
Regarding Claim 12, Dobbles discloses the system of claim 1, comprising: an insulin device including: the insulin dispensing device (Fig. 1, element 16, “medicament delivery device” and para. [0128]); and a sensor (Fig. 1, element 12, “continuous glucose sensor”) configured to generate the glucose level measurement data (para. [0127], “continuous glucose sensor that measures a concentration of glucose or a substance indicative of the concentration of presence of the glucose”) and/or detect the update to the glucose level measurement data over time (para. [0141], “analyte sensor is configured to provide response to changes in host glucose concentration, such as but not limited to a sensor response time of about 20-minutes or less”).
Regarding Claim 13, Dobbles discloses the system of claim 1, wherein the assessment performed on glucose level measurement data corresponding to a time period involves assessing historical glucose level measurement data (Fig. 11, element 144, para. [0229], “receives sensor data (e.g., a data stream), including one or more time-spaced sensor data points …”, and para. [0214], “historical data and analytes pattern information about the medicament delivery”).
Regarding Claim 14, Dobbles discloses the method of claim 8, wherein the assessment performed on glucose level measurement data corresponding to a time period involves assessing historical glucose level measurement data (Fig. 11, element 144, para. [0229], “receives sensor data (e.g., a data stream), including one or more time-spaced sensor data points …”, and para. [0214], “historical data and analytes pattern information about the medicament delivery”).
Regarding Claim 15, Dobbles discloses the non-transitory computer readable recording medium of claim 9, wherein the assessment performed on glucose level measurement data corresponding to a time period involves assessing historical glucose level measurement data (Fig. 11, element 144, para. [0229], “receives sensor data (e.g., a data stream), including one or more time-spaced sensor data points …”, and para. [0214], “historical data and analytes pattern information about the medicament delivery”).
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicants have argued on pages 6-7 of the Remarks, filed 08/19/2022, that the independent claims 1, 8, and 9 recite “wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal glucose”. Applicants have further argued that “a nominal glucose” is “the amount of glucose normally present in the blood” (see published application, para. [0083]). Applicants have further argued, only citing para. [0196], that Dobbles does not teach using “an amount of glucose normally present in the blood”.
The Examiner respectfully disagrees. While the published specification does recite “[t]he nominal blood glucose level is the amount of glucose normally present in the blood”, the specification does not further recite, what a “normal” blood glucose level is. Further, a “normal” blood glucose fluctuates from person to person depending on different physiological and environmental factors, such as exercising, drinking, eating, time of day, etc. Further, a “normal blood glucose level” is different for every diabetic patient and “normal” may be an ideal blood glucose level for a patient, since a diabetic patient will naturally not have a similar blood glucose level to a non-diabetic patient. The above rejection, which is reiterated from the previous Office Action, recites both para. [0196] and para. [0228]. Dobbles discloses that the adaptive metabolic control receives medicament data, including time, amount, and/or type, either from user input or received from a receiving module. The received medicament data from a user or receiving module is a starting/reference point for the adaptive metabolic control, which corresponds to a normal glucose value for the patient. A user input, for example the diabetic patient using the system, includes an insulin delivery reference for a blood glucose measurement that is normal for the specific patient (Fig. 11, element 142, para. [0228]). The adaptive metabolic control then adjusts the insulin delivery rate/value (medicament delivery) based on the first starting/reference point (Fig. 11, para. [0196], and para. [0227-0232]). 
Applicants have further argued on page 7 of Remarks, filed 08/19/2022, that “Dobbles continues to discuss aspects of a single point glucose monitor” and “measuring glucose within a sample does not provide an amount of glucose normally present in the blood”. 
The Examiner respectfully disagrees. While Dobbles does discuss a single point glucose monitor in para. [0197], Dobbles continues in the same paragraph, “[h]owever the illustrated embodiments show an integrated system that exploits the advantages associated with integration of the single point glucose monitor with the receiver and delivery device”. Dobbles continues in para. [0207], to recite advantages of the integrated system over just using a single point glucose monitor. Dobbles explicitly teaches that the single point glucose monitor is used to continuously and automatically predict glucose values and update therapy recommendations after the initial medicament data is received (Fig. 11, element 144). 
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles et al. (Pub. No. US 2014/0039383) (previously cited), hereinafter referred to as Dobbles, as applied to claim 1 above, and further in view of Stephen Patek (WO 2016/133879) (previously cited), hereinafter referred to as Patek (cited in the 8/14/2019 IDS).
Regarding Claim 2, Dobbles discloses the system of claim 1.
However, Dobbles does not explicitly disclose wherein the processor is configured to: determine the risk of hyperglycemia by measuring a first moving average of a high blood glucose risk function for a plurality of first time periods and computing an average of the measured first moving average; and determine the risk of hypoglycemia by measuring a second moving average of a low blood glucose risk function for the plurality of first time periods and computing an average of the measured second moving average.
Patek teaches an insulin device (Fig. 2, element 100, “insulin device”) and a glucose monitor (Fig. 2, element 101) that is connected to a processor (Fig. 2) that determines hypoglycemia and hyperglycemia risk profiles by calculating a moving average over a defined interval (paras. [0024 -0027], “blood glucose risk functions may be used to determine hypoglycemia/hyperglycemia risk … risk functions rlo and rhi and risk profiles lop and hip are defined as moving averages over a defined interval”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin device and processor disclosed by Dobbles to be configured to determine a risk of hypoglycemia or hyperglycemia in a patient as taught by Patek. Incorporating the teachings of Patek would improve the insulin device disclosed by Dobbles in the same way as it did with Patek. Determining a risk profile that is specific for each patient ensures that a patient receives the right amount of insulin and prevent harm (para. [0004]).
Regarding Claim 3, modified Dobbles discloses the system of claim 2, wherein the processor is configured to determine the risk of hyperglycemia and the risk of hypoglycemia during a same time period, and counterpoise the risk of hyperglycemia and the risk of hypoglycemia by updating the basal rate set point (para. [0260], “the dynamic basal controller module can be configured to evaluate the internally derived data with respect to one or more target ranges … first calculation is made … second calculation is made … dose #1 can be calculated … dose #2 can be calculated”).
Regarding Claim 4, modified Dobbles discloses the system of claim 2, wherein the processor is configured to mitigate the risk of hypoglycemia by updating the basal rate set point when both the risk of hyperglycemia and the risk of hypoglycemia are determined (para. [0260], “evaluates the internally derived data with respect to glycemic ranges (e.g., hypoglycemic…) … if the host is hypoglycemic a third calculation can be made …”).
Regarding Claim 5, modified Dobbles discloses the system of claim 4, wherein the processor is configured to, after the risk of hypoglycemia is mitigated, mitigate the risk of hypoglycemia by updating the basal rate set point (para. [0260], “if the host is hyperglycemic a second calculation can be made … if the glucose level is very hyperglycemic and increasing rapidly, a first dynamic basal insulin dose (e.g. dose #1) can be calculated …”).
Conclusion              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791